FILED
                             NOT FOR PUBLICATION                            JAN 19 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 ALICIA HERNANDEZ LOZANO,                        No. 07-73456

               Petitioner,                       Agency No. A075-711-362

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Alicia Hernandez Lozano, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen removal proceedings based on ineffective assistance of counsel. We have



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

RA/Research
jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen, and review de novo constitutional questions,

including claims of ineffective assistance of counsel. Mohammed v. Gonzales, 400

F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

       Even if Lozano complied with the requirements set forth in Matter of

Lozada, 19 I. & N. Dec. 637, 639 (BIA 1988), Lozano failed to establish that her

former attorney’s alleged ineffective assistance resulted in prejudice, and thus her

claim of ineffective assistance of counsel fails. See id. at 793-94 (to prevail on an

ineffective assistance of counsel claim a petitioner must demonstrate prejudice).

       PETITION FOR REVIEW DENIED.




RA/Research                                2                                    07-73456